Citation Nr: 0904224	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for scars, residuals 
of shell fragment wounds, left shoulder, right lower leg, 
left elbow, lumbar torso, and right forearm (hereinafter 
"residual scars").  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2008, this case was remanded by the Board to afford 
the veteran a hearing.  This directive has been accomplished 
and, as such, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the rating decision currently on appeal 
granted service connection for diabetic neuropathy of the 
right upper extremity and left upper extremity and assigned 
an evaluation of 20 percent for each, effective January 9, 
2004; granted an increased evaluation of 20 percent for 
service-connected diabetic peripheral neuropathy of the right 
foot, effective January 9, 2004; continued the 20 percent 
disability evaluation for service-connected diabetic 
retinopathy; continued the noncompensable disability 
evaluation for service-connected erectile dysfunction; 
continued the noncompensable disability evaluation for 
service-connected residual scars; and continued the 20 
percent disability evaluation for service-connected cutaneous 
neuropathy of the left foot, due to shell fragment wound.  
The decision also denied the veteran's claims of entitlement 
to service connection for a cognitive disorder and 
hypertension.  The veteran submitted a Notice of Disagreement 
in December 2004 with respect to the disability evaluation 
for erectile dysfunction, denial of service connection for 
hypertension, and the disability evaluation for residual 
scars.  The other issues have not been subsequently prepared 
or certified for appellate review and are not before the 
Board at this time.  The record further reflects that the 
issue of entitlement to an increased evaluation for erectile 
dysfunction has been withdrawn by the veteran.  Thus, the 
only issues before the Board are entitlement to an increased 
evaluation for service-connected residual scars and service 
connection for hypertension.

In addition, the Board notes that the issue of entitlement to 
a compensable rating for residual scars did not originally 
include the left elbow as shown by the characterization of 
the issue in the rating decision, Statement of the Case, and 
the Supplemental Statement of the Case.  However, the Board 
observes that the veteran is service connected for a residual 
scar of the left elbow and, therefore, the issue on appeal 
has been recharacterized as shown above.  

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The issue of entitlement to service connection for 
hypertension to include as secondary to service-connected 
diabetes mellitus, type II, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  The veteran's residual scars are raised, not manifested 
by limitation of motion, not painful on examination and do 
not cover an area of 144 square inches or greater.  




CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected residual scars have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in March 2004 and January 2004, prior to the May 2004 rating 
decision.  Thus, the timing requirements of Pelegrini have 
been satisfied.   

In the aforementioned correspondence, the RO explained to the 
veteran what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Since the RO continued the noncompensable disability 
evaluation at issue here for the veteran's service-connected 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake,  22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim. 
Specifically, the Court held that section 5103(a) requires, 
at a minimum, that the Secretary notify the veteran, that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  Id.  
The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 43-44.  The veteran has been 
notified that he must show evidence of an increase in 
severity of his disability in the January 2004 VCAA notice 
sent to him.  The VCAA notice informed the veteran that he 
could submit evidence in the form of lay statements, 
statements from a physician, and any other evidence to 
demonstrate a worsening of his residual scars.  Although the 
veteran was not specifically advised regarding the diagnostic 
criteria for an increased evaluation, the May 2005 Statement 
of the Case included the diagnostic criteria necessary for an 
increased evaluation for his scars.  The veteran did not 
receive notification asking for him to present the effects 
his disability has on his employment and his daily life; 
however, he has presented such information through his 
February 2004 VA examination and his Travel Board hearing 
testimony when he discussed how his scars affect his daily 
life and employment.  Since the veteran was given notice that 
he must present worsening of his service-connected disability 
for an increased rating claim, and he has presented evidence 
of such through his statements and VA examination, he has not 
been prejudiced by any notice deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The veteran contends that he should be afforded a 
contemporaneous examination to evaluate the severity of his 
service-connected residual scars.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  The RO provided the veteran an 
appropriate VA examination in February 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's scars since he was 
last examined.  The veteran has not reported receiving any 
recent treatment specifically for his scars, and there are no 
records suggesting an increase in disability has occurred as 
compared to prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
February 2004 VA examination report is thorough and supported 
by evidence of record.  There is no rule as to how current an 
examination must be and the Board concludes the examination 
in this case is adequate upon which to base a decision.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 7801 directs that scars other than on the 
head, face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches, 20 percent disabling for areas exceeding 12 
square inches, 30 percent disabling for areas exceeding 72 
square inches, and 40 percent disabling for areas exceeding 
144 square inches.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2008).  

The next criteria, that of Diagnostic Code 7804, provide that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall 
be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).  

III.	Increased evaluation

The veteran's residual scars are currently evaluated as non-
compensable, whether under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805.  

The veteran contends that he is entitled to a higher 
disability rating for his service-connected residual scars of 
the left shoulder, left elbow, right lower leg, lumbar torso, 
and right forearm because they are tender, sore, and itchy.  

The VA treatment records are negative for any treatment, 
findings, notations or documentation specifically regarding 
the veteran's service-connected residual scars. 

The February 2004 VA examination report reveals that the 
veteran reported symptoms of itching, particularly in his 
scars on his upper back as well as on the posterior aspect of 
the lower legs.  On examination, there was a 1.5 inch scar on 
the medial aspect of the left elbow, raised, slightly 
hyperpigmented and no chronic skin changes.  It had no ill 
effect upon the range of motion of the elbow.  It was not 
affixed to the underlying tissues and was not tender.  The 
veteran was noted to have three scars on the upper back.  One 
was on the posterior aspect of the right shoulder, 1 inch in 
diameter, raised and hyperpigmented with no chronic skin 
changes, not affixed to underlying tissues and it had no 
adverse effect on the range of motion of the right shoulder.  
The scar itched at times, but on the date of examination 
there was no evidence of tenderness.  There were two scars on 
the left posterior chest wall above the left scapula.  One 
was 2 inches in length and the other was 3 inches in length 
by approximately 0.25 inches in width.  They were raised and 
hyperpigmented with no chronic skin changes, not affixed to 
underlying tissues, and had no ill effect upon the motion of 
the left shoulder.  These two scars also itch at times; 
however, they were not tender on examination.  On the left 
buttocks, there were two scars, one was 1.5 inches and the 
other 4 inches in length.  They were approximately 0.25 
inches in width, raised, and hyperpigmented.  They were not 
affixed to underlying tissues, there was no evidence of 
tissue loss beneath the scars, and they had no ill effect 
upon the muscles of the left buttocks.  These two scars also 
itch at times, though, on the date of examination there was 
no evidence of tenderness.  On the right lower posterior 
aspect of the calf there was a 4 inch, horseshoe shaped scar, 
slightly depressed, hyperpigmented with no chronic skin 
changes and nontender.  It did not have any adverse effect 
upon the muscles of the posterior calf.  It also itches at 
times.  On the posterior aspect of the left calf, there were 
two scars, one 2 inches in length and the other 3 inches in 
length.  They were slightly raised, hyperpigmented, 
approximately one-eighth of an inch in width, not affixed to 
underlying tissues with no chronic skin changes and 
nontender.  The scars had no adverse effect upon the muscular 
action of the calf muscles of the left leg and they itched at 
times.  

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a higher evaluation under the 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 for the 
veteran's residual scars.  They are not sensitive or tender 
to the touch.  The scars are raised; however, they have not 
been associated with underlying tissue damage.  Similarly, 
there is no evidence that the scars have impacted the 
veteran's functioning abilities.  The Board acknowledges that 
the veteran has complained of limitation of motion in his 
left shoulder and lower extremities.  However, the February 
2004 VA examination report does not show any objective 
medical findings of limitation of motion nor do the VA 
treatment records contain any notations regarding limitation 
of motion with respect to his residual scars.  Furthermore, 
the scars do not approach the area size needed for a 
compensable evaluation.  The Board acknowledges that under 
Diagnostic Code 7804, a 
10 percent evaluation is warranted when a superficial scar, 
one that is not associated with underlying soft tissue 
damage, is painful on examination.  Although the veteran 
complained of tenderness on and off during his Travel Board 
testimony, he stated that the scars were not painful.  
Further, there is no objective evidence of the tenderness or 
pain.  As noted previously, the veteran's scars were not 
painful or tender upon examination by the VA examiner, as 
required by the higher disability evaluation of 10 percent.  
In light of the above, the Board finds that the evidence does 
not allow for a compensable evaluation under the pertinent 
criteria.  

The Board also considered an extra-schedular evaluation under 
38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
service-connected disability.  The record does not show that 
his disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or has necessitated frequent periods of hospitalization.  
Indeed, the veteran stated in his Travel Board testimony that 
he has not taken any sick days for his disability.  Further, 
there is no indication in the record that the veteran has 
ever been hospitalized with respect to his residual scars.  
In light of the foregoing, the veteran's claim for a higher 
disability evaluation does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49; see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

Entitlement to a compensable rating for scars, residuals of 
shell fragment wound, left shoulder, right lower leg, left 
elbow, lumbar torso, and right forearm is denied.  


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
remaining claim on appeal.

Initially, the Board notes that the veteran was not provided 
with adequate notice regarding his claim for secondary 
service connection.  The VCAA notice provided to the veteran 
in March 2004 only addressed service connection on a direct 
basis and failed to inform the veteran of the requirements to 
establish service connection on a secondary basis.  As the 
May 2004 rating decision adjudicated the veteran's 
hypertension claim on both a direct and secondary basis, the 
Board finds that VCAA compliant notice must be provided to 
the veteran prior to an adjudication of his claim.  Also, 
proper notice must be provided with respect to the 
appropriate disability rating or effective date to be 
assigned if service connection is granted, pursuant to the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Secondly, in reviewing the VA examination report dated in 
February 2004, the Board notes that while the VA examiner 
provided a negative nexus opinion regarding whether the 
veteran's hypertension was caused by his service-connected 
diabetes, the examiner failed to comment on whether the 
veteran's currently diagnosed hypertension was aggravated by 
his service-connected diabetes or whether the hypertension 
was the direct result of his time in service.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen at 448.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the veteran's claim must be 
remanded for another VA examination.

Accordingly, the issue of service connection for hypertension 
to include as secondary to service-connected diabetes 
mellitus, type II, is REMANDED for the following action:

1.  The veteran must be provided notice of 
VA's duties to notify and assist compliant 
with the VCAA, to include how secondary 
service connection is established. The 
veteran should also be provided notice 
compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Updated VA treatment records should be 
obtained and associated with the claims 
folder.  

3.  The veteran should be scheduled for a 
VA hypertension examination to determine 
the nature and etiology of the currently 
diagnosed hypertension.  Pertinent 
documents in the veteran's claims folder 
should be reviewed in conjunction with the 
examination and the examiner should note 
that this has been accomplished in the 
examination report.  The examiner should 
then provide an opinion as to whether 
hypertension is at least as likely as not 
(a 50 percent or higher degree of 
probability) related to active service.  
The examiner should also provide an 
opinion as to whether it is at least 
likely as not that the hypertension was 
caused or aggravated by the service-
connected diabetes.  The examiner should 
note that aggravation is defined for legal 
purposes as a permanent worsening of the 
underlying condition beyond the natural 
progress of the disorder, versus a 
temporary flare-up of symptoms.  If the 
examiner determines that hypertension was 
aggravated by the service-connected 
diabetes, the examiner should identify the 
level of disability caused by the 
diabetes, to the extent possible.  The 
examiner should explain the basis for any 
opinion reached.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


